PER CURIAM.
The final judgment of marriage dissolution under review is affirmed and the post-judgment order taxing costs and attorneys fees, also under review, is reversed upon a holding that: (a) the award of the subject installments due the husband through the sale of the Dairy Queen franchise and the award of the husband’s one-half interest in the marital home, although admittedly on the high side, are nonetheless supported by substantial competent evidence in this record as sustainable lump sum alimony awards to the wife which we have no authority to set aside; Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Shaw v. Shaw, 334 So.2d 13 (Fla.1976); (b) the award of attorneys fees and costs is not supported by substantial competent evidence as on this record the wife is in a significantly superior financial position, when compared to the husband, to pay her attorneys fees and costs given the highly favorable financial result she has achieved by the final judgment herein. Hill v. Hill, 376 So.2d 472 (Fla. 4th DCA 1979); Bucci v. Bucci, 350 So.2d 786 (Fla. 3d DCA 1977).
Affirmed in part; reversed in part.